Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 10f 14. PagelD #: 186

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO po Pe bs
EASTERN DIVISION oe

UNITED STATES OF AMERICA, INDICTMENT

1:

CASE NO.

Plaintiff,

775”

 

Vv.

 

Title 18, United States Code,
Sections 371, 1955, and 1956(h)

)

)

)

)

)

)
STEPHEN BELLIPARIO, aka TONY, )
JOSEPH FOWLES, aka MATT, )
AMIR HUGH ROBINSON, )
ANTHONY PINIALIS, )
)

)

)

)

)

)

)

)

)

 

CLINTON REIDER,
THOMAS REED,
JAMES OVENS,
MICHAEL TUTOLO,
MAUREY PRESSER,
ALAN BAMBIC,
RALPH ROBERTSON,

Defendants.

GENERAL ALLEGATIONS _
At all times relevant to this Indictment:

The Defendants

1. Defendant STEPHEN BELLIPARIO, aka TONY (“BELLIPARIO”), primarily
resided in New York State.

2. Defendant JOSEPH FOWLES, aka MATT (““FOWLES”), primarily resided in
Costa Rica.

3. Defendant AMIR HUGH ROBINSON (“ROBINSON”) resided in the Southern
District of Florida.

4. Defendant ANTHONY PINIALIS (“PINIALIS”) resided in the District of

Nevada.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 2 of 14. PagelD #: 187

5. Defendants CLINTON REIDER (“REIDER”), THOMAS REED (“REED”),
JAMES OVENS (“OVENS”), MICHAEL TUTOLO (“TUTOLO”), MAUREY PRESSER
(“PRESSER”), ALAN BAMBIC (““BAMBIC”), and RALPH ROBERTSON (“ROBERTSON”),
resided in the Northern District of Ohio, Eastern Division.

The PPH and Bookmaking Business Operation

 

6. BELLIPARIO and FOWLES operated PremierPerHead.com (“PPH”), a gambling
website based in Costa Rica. PPH operated as a pay per head service providing bookmakers in
the Northern District of Ohio and elsewhere.with access to an online gambling platform that their
clients could use to place and track bets.

7. Bookmaking involved an organization or person, known as a “bookmaker”? or
“bookie,” who took bets on sporting events at agreed upon odds.

8. Betting odds were skewed to attempt to ensure that the bookmaker made a profit.

9. Bookmakers attempted to minimize risk by obtaining an equal amount of money
wagered on each side of the wagering event by adjusting the odds in their favor or by having a
point spread.

| 10.‘ By adjusting the odds or using a point spread, the bookmaker aimed to achieve a
“balanced book.”

11. Bookmakers typically collected a percentage of each bet from each losing
gambler as a commission known as the “vig.”

12. When a large bet came in, a bookmaker could also try to “lay off’ the risk by
buying bets on the other side from other bookmakers to minimize risk. Bookmakers also could

sell the large wager to another bookmaker.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 30f 14. PagelD #: 188

13. Some bookmakers also split their winnings and losses with another bookmaker to
minimize risk.

14. The object of bookmaking was to have equal bets on both sides of the game and
the profit was in the “vig.”

15. PPH provided bookmakers’ customers with access to wagering odds and/or point
spreads to place bets on sporting events.

16. | PPH allowed bookmakers to pay a weekly fee per active client account, known as
a “pay per head” fee, to provide access to the gambling website to their customers to solicit bets.

17. REIDER, OVENS, TUTOLO, REED, PRESSER, BAMBIC, and ROBERTSON,
along with J.K. and R.D, persons known to the Grand Jury, operated as bookmakers in the
Northern District of Ohio, Eastern Division.

18. The operation of a gambling and sports betting website business was a violation
of the laws of the State of Ohio, to wit: O.R.C. 2915.02(A)(1) and (A)(3).

19. | REIDER, OVENS, TUTOLO, REED, PRESSER, BAMBIC, ROBERTSON,
along with J.K. and R.D, persons known to the Grand Jury, and other bookmakers in the
Northern District of Ohio utilized PPH to track and control all bets of their gambling clients.
Specifically, PPH allowed gambling clients to make bets on sporting events and other wagers via
the website or by phone. PPH also tracked clients’ winnings and losses and maintained a dollar
balance of the bookmakers’ client accounts.

20. REIDER, OVENS, TUTOLO, along with J.K. and R.D, persons known to the
Grand Jury, paid for direct access to the PPH website.

21. | REIDER collected money from his sub-agents for access to the website.

22. PRESSER, BAMBIC, and ROBERTSON, operated as sub-agents of REIDER.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 40f 14. PagelD #: 189

23. Sub-agents were lower level bookmakers who had their own clients. Sub-agents
paid REIDER an agreed upon percentage of the “vig” in exchange for the ability to use the
website.

24. | REED was partnered with REIDER and obtained access to the PPH website
through REIDER.

25. REED and REIDER often laid off risk together by splitting a percentage of their
clients’ gambling winnings and losses.

The PPH Money Laundering Operation

 

26. The pay per head fees are paid to the PPH website through a variety of payment
methods that include money orders, prepaid gift cards, MoneyGram, Western Union, PayPal,
Bitcoin and cash payments.

27. | ROBINSON and PINIALIS assisted in the laundering of proceeds from PPH.

28. Your Wine Cellars is an online alcohol retailer that is owned by ROBINSON.

COUNT 1
(Conspiracy to Operate an Illegal Gambling Business, 18 U.S.C. § 371)

The Grand Jury charges:

29. The allegations contained in paragraphs 1 — 28 are re-alleged and incorporated by
reference in this count, as though fully restated herein.

30. From in or around January 2015, to in or around December 2019, the exact dates
unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendants STEPHEN BELLIPARIO, aka TONY, JOSEPH FOWLES, aka MATT, AMIR
HUGH ROBINSON, ANTHONY PINIALIS, CLINTON REIDER, THOMAS REED, JAMES
OVENS, MICHAEL TUTOLO, MAUREY PRESSER, ALAN BAMBIC, and RALPH

ROBERTSON, did voluntarily and knowingly conspire, combine, confederate, and agree
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 5 of 14. PagelD #: 190

together and with each other and with others, both known and unknown to the Grand Jury,
including J.K. and R.D., to conduct, finance, manage, supervise, direct and own all or part of an
illegal gambling business, to wit: a gambling business involving sports betting, which gambling
business was a violation of the laws of the State of Ohio, that is, O.R.C. 2915.02(A)(1) and
(A)G), which also involved five or more persons who conducted, financed, managed,
supervised, directed and owned all or part of said illegal gambling business, and which remained
in substantially continuous operation for a period in excess of thirty days and had a gross revenue
of $2,000.00 in any single day, in violation of Title 18, United States Code, Section 1955.

OBJECT OF THE CONSPIRACY

 

31. The object of the conspiracy was to enrich BELLIPARIO, FOWLES,
ROBINSON, PINIALIS, REIDER, REED, J.K., R.D., OVENS, TUTOLO, PRESSER,
BAMBIC, ROBERTSON, and others by permitting, facilitating, and causing bookmaking clients
to place wagers and bets using the PPH websites in order to obtain fees for use of the website
and to obtain a profit from gambling losses.

MANNER AND MEANS OF THE CONSPIRACY

32. It was part of the conspiracy that:

a. BELLIPARIO and FOWLES operated PPH.

b. REIDER, J.K., R-.D., OVENS, and TUTOLO paid PPH a fee per active
client for their clients’ access to the PPH websites in order to make wagers and bets on
sporting events.

C. REIDER, J.K., R.D., OVENS, TUTOLO, and other bookmakers paid PPH
a fee per active client by money order, prepaid gift cards, MoneyGram, Western Union,

PayPal, Bitcoin and cash payments.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 6 of 14. PagelD #: 191

d. BELLIPARIO met R.D. and others in the Northern District of Ohio,
Eastern Division to collect cash payments for client access to the PPH website.

e. PINIALIS collected money orders sent to an address in Las Vegas,
Nevada by bookmakers for payment of PPH fees.

f. PINIALIS deposited the money orders into a bank account in his name.

g. ROBINSON processed prepaid gift cards sent by bookmakers as payment
for PPH fees, which resulted in deposits into his business bank account. ROBINSON
later converted the deposits into Bitcoin in order to transfer the funds to the operators of
the PPH website.

h. REIDER paid for access to PPH and set up accounts for both his clients
and the clients of REED, PRESSER, BAMBIC, and ROBERTSON to make wagers and
bets on sporting events through the PPH website.

1. REIDER and REED split a percentage of gambling winnings and losses
related to their clients.

J. BELLIPARIO, FOWLES, and other employees of PPH, provided
REIDER, J.K., R.D., OVENS, TUTOLO, and other bookmakers the usernames for their
clients to place bets and wagers’on the PPH website.

k, REIDER, J.K., RD. OVENS, TUTOLO, REED, PRESSER, BAMBIC,
ROBERTSON, and other bookmakers, provided their clients with the name and web
address of the PPH website, a username, and a password to login to the PPH website.

l. The PPH website provided REIDER, J.K., R.D., OVENS, TUTOLO,
REED, PRESSER, BAMBIC, ROBERTSON and other bookmakers’ clients with

sporting events, wagering odds and/or point spreads.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 7 of 14. PagelD #: 192

m. The PPH website also tracked and processed REIDER, J.K., R.D.,

OVENS, TUTOLO, REED, PRESSER, BAMBIC, ROBERTSON and other

bookmakers’ client bets and wagers and maintained an electronic dollar figure balance

for the amount due to or owed by the bookmaker.

n. REIDER, J.K., R.D., OVENS, TUTOLO, REED, PRESSER, BAMBIC,

and ROBERTSON met with their clients in person or arranged for others to meet with

their clients on their behalf to collect gambling winnings or pay-off losses.

33.

OVERT ACTS

In furtherance of the conspiracy, and to effect and conceal the existence of the

conspiracy, the following overt acts were committed by the below-listed persons, in the Northern

District of Ohio, Eastern Division, and elsewhere:

34.

On or about July 29, 2015, PPH created “lredzonebet.com” to allow R.D.’s

clients to make wagers and bet on sporting events.

35. On or about September 29, 2016, R.D. made a payment of approximately
$10,000 to PPH.

36. | Onor about the same date, J.K. made a payment of approximately $5,000 to PPH.

37. On or about the same date, OVENS made a payment of approximately $2,000 to
PPH.

38. On or about October 24, 2016, J.K. made a payment of approximately $1,975 to
PPH.

39. On or about November 27, 2016, R.D. made a payment of approximately $6,500
to PPH.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 8 0f 14. PagelD #: 193

AQ. On or about December 8, 2016, J.K. made a payment of approximately $1,575 to
PPH.

41. On or about January 26, 2017, R.D. made a payment of approximately $7,200 to
PPH.

42. On or about February 22, 2017, OVENS made a payment of approximately
$1,500 to PPH.

43. On or about April 15, 2017, R.D. made a payment of approximately $10,000 to

PPH.

44. On or about that same date, J.K. made a payment of approximately $10,000 to
PPH.

4S. On or about that same date, REIDER made a payment of approximately $5,000 to
PPH. |

46. Onor about August 10, 2017, R.D. made a payment of approximately $10,000 to
PPH.

47. On or about February 5, 2018, ROBERTSON directed REIDER to clear several
of his clients’ account balances on the PPH website because he had arranged meetings with the
clients to settle the balances.

48. On or about February 6, 2018, REIDER informed ROBERTSON that
ROBERTSON owed REIDER approximately $2,700, which was REIDER’s percentage of the
profit derived from ROBERTSON’s clients.

49. On or about February 7, 2018, ROBERTSON met REIDER and paid REIDER the

approximately $2,700 ROBERTSON owed REIDER related to his gambling clients.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 9 of 14. PagelD #: 194

50. On or about May 9, 2018, REED met with PRESSER at PRESSER’s home and.
collected approximately $3,546 for gambling losses incurred by PRESSER’S clients, which
REED intended to share with REIDER. |

51. Onor about May 14, 2018, REIDER made a payment of approximately $5,500 to
PPH.

52. On or about May 16, 2018, REED met REIDER at Giant Eagle located at 7960
Plaza Blvd., Mentor, Ohio and paid REIDER approximately $6,521 that REED owed REIDER.

53. Onor about July 4, 2018, FOWLES contacted REIDER regarding a problem
REIDER was having with the PPH website squareplays.com.

54. On that same date, PPH directed REIDER to send payments due to PPH to an
address in Las Vegas, Nevada.

55. On or about July 20, 2018, BAMBIC requested that REIDER setup an account for
a new client on the PPH website.

56. On or about August 28, 2018, TUTOLO purchased a $135.00 prepaid gift card
from the Speedway gas station located at 7745 Reynolds Road, Mentor, Ohio 44060.

57. On or about that same date, TUTOLO contacted PPH via text message and

provided the number from the above-mentioned prepaid gift card to make a payment on his PPH

. account.

58. On or about September 7, 2018, the prepaid gift card was processed through a
Stripe Credit Card processing account belonging to ROBINSON’S business, Your Wine Cellars,
in the amount of $134.91.

59. On or about September 4, 2018, FOWLES contacted OVENS to tell OVENS the

balance due on OVENS’ PPH account and requested payment.
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 10 of 14. PagelD #: 195

60. On that same date, FOWLES provided OVENS with the address to address in Las
Vegas, Nevada to send money orders for payment of his PPH fees.

61. On that same date, OVENS purchased two money orders from the 5815
Landerbrook Drive Post Office in the amounts of $1,000 and $500 using cash for payment of
OVENS’ PPH fees.

62. On or about September 12, 2018, the two above-mentioned money orders were
deposited into a Wells Fargo business checking account in the name of PINIALIS.

63. | On or about November 13, 2018, TUTOLO purchased a $50.00 prepaid gift card
from the Speedway gas station located at 7745 Reynolds Road, Mentor, Ohio 44060.

64. On or about that same date, TUTOLO contacted PPH via text message and
provided the number for the above-mentioned prepaid gift card to make a payment on his PPH
account.

65, On or about November 17, 2018, the prepaid gift card was processed through a
Stripe Credit Card processing account belonging to ROBINSON’S business, Your Wine Cellars,
in the amount of $49.99.

66. On or about November 15, 2018, REIDER made a payment of approximately
$5,500 to PPH.

67. Onor about December 5, 2018, TUTOLO purchased a $195.00 prepaid gift card
from the Speedway gas station located at 7745 Reynolds Road, Mentor, Ohio 44060

68. Onor about that same date, TUTOLO contacted PPH via text message and
provided the number from the above-mentioned prepaid gift card to make a payment on

TUTOLO’s PPH account.

10
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 11 of 14. PagelD #: 196

69. On or about December 11, 2018, the prepaid gift card was processed through a
Stripe Credit Card processing account belonging to ROBINSON’S business, Your Wine Cellars,
in the amount of $194.91.

70. Onor about June 7, 2019, BELLIPARIO met R.D. in Cleveland, Ohio to pick-up
a payment of fees R.D. owed for use of the PPH website.

71. On or about June 17, 2019, R.D. contacted BELLIPARIO to re-negotiate fees for
R.D.’s use of the PPH website. On that same date, BELLIPARIO directed R.D. to discuss the fee
issue with FOWLES.

All in violation of Title 18, United States Code, Section 371.

COUNT 2
(Prohibition of Illegal Gambling Business, 18 U.S.C. § 1955)

The Grand Jury further charges:

72. The allegations contained in paragraphs | — 28 are re-alleged and incorporated by
reference in this count, as though fully restated herein.

73. From in or around January 2015 to in or around December 2019, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendants STEPHEN BELLIPARIO, aka
TONY, JOSEPH FOWLES, aka MATT, AMIR HUGH ROBINSON, ANTHONY PINIALIS,
CLINTON REIDER, THOMAS REED, JAMES OVENS, MICHAEL TUTOLO, MAUREY
PRESSER, ALAN BAMBIC, and RALPH ROBERTSON, did conduct, finance, manage,
supervise, direct and own all or part of an illegal gambling business, to wit: a gambling business
involving sports betting, which gambling business was a violation of the laws of the State of
Ohio, that is, O.R.C. 2915.02(A)(1) and (A)(3), and which also involved five or more persons
who conducted, financed, managed, supervised, directed and owned all or part of said illegal

gambling business, and which remained in substantially continuous operation for a period in

1]
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 12 of 14. PagelD #: 197

excess of thirty days and had a gross revenue of $2,000.00 in any single day, in violation of Title
18, United States Code, Section 1955.

COUNT 3
(Conspiracy to Launder Monetary Instruments, 18 U.S.C. § 1956(h))

74. The factual allegations contained in paragraphs 1-28, 32, 35-46, 51-54, 56-71 are
re-alleged and incorporated by reference in this count, as though fully restated herein.

75. From in or around August 2017, to in or around August 2019, in the Northern
District of Ohio, Eastern division, and elsewhere, Defendants STEPHEN BELLIPARIO, aka
TONY, JOSEPH FOWLES, aka MATT, AMIR HUGH ROBINSON, ANTHONY PINIALIS,
JAMES OVENS, and MICHAEL TUTOLO, did knowingly combine, conspire, and agree with
each other and with other persons known and unknown to the Grand Jury to commit offenses
against the United States, in violation of Title 18, United States Code, Section 1956, to wit:
knowingly conduct and attempt to conduct financial transactions affecting interstate commerce,
which transactions involved the proceeds of specified unlawful activity, that are proceeds from
operating an illegal gambling business, in violation of Title 18, United States Code, Section
1955, knowing that the transactions were designed in whole or in part to conceal and disguise the
nature, location, source, ownership, and control of the proceeds of said specified unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i), and all in
violation of Title 18, United States Code, Sections 1956(h).

FORFEITURE: COUNTS 1-2

The Grand Jury further charges:

76. The allegations of Counts | and 2 are hereby re-alleged and incorporated herein
by reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,

Section 981(a)(1)(C), Title 18, United States Code, Section 1955(d), and Title 28, United States

12
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 13 of 14. PagelD #: 198

Code, Section 2461(c). As a result of the foregoing offenses, Defendants STEPHEN
BELLIPARIO, aka TONY, JOSEPH FOWLES, aka MATT, AMIR HUGH ROBINSON,
ANTHONY PINIALIS, CLINTON REIDER, THOMAS REED, JAMES OVENS, MICHAEL
TUTOLO, MAUREY PRESSER, ALAN BAMBIC, and RALPH ROBERTSON shall forfeit to
the United States: (i) all property, real and personal, that constitutes or is derived from proceeds
traceable to the commission of the offenses; and, (ii) all property, including money, used in
violation of the provisions of Title 18, United States Code, Section 1955; including, but not
limited to, the following:

a.) $3,861.00 U.S. Currency recovered at defendant CLINTON REIDER’s Mentor-
On-The-Lake, Ohio, residence on March 22, 2017, pursuant to the execution of a search warrant.

b.) $65,717.00 U.S. Currency recovered at defendant JAMES OVENS’ Willoughby
Hills, Ohio, residence on August 8, 2019, pursuant to the execution of a search warrant.

c.) $32,154.00 U.S. Currency recovered at defendant THOMAS REED’s Kirtland
Hills, Ohio, residence on December 5, 2018, pursuant to the execution of a search warrant.

FORFEITURE: COUNT 3

The Grand Jury further charges:

77. The allegations of Count 3 are hereby re-alleged and incorporated herein by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
982(a)(1). As a result of the foregoing offense, Defendants STEPHEN BELLIPARIO, aka
TONY, JOSEPH FOWLES, aka MATT, AMIR HUGH ROBINSON, ANTHONY PINIALIS,

CLINTON REIDER, THOMAS REED, JAMES OVENS, and MICHAEL TUTOLO shall forfeit

13
Case: 1:19-cr-00775-PAG Doc #: 11 Filed: 12/18/19 14 of 14. PagelD #: 199

to the United States all property, real and personal, involved in such offense, and all property
traceable to such property.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

14
